Order entered October 8, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00335-CV

                       YANIKA DANIELS, Appellant

                                      V.

                          SUSIE BATTIE, Appellee

              On Appeal from the 199th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 199-06655-2020

                                   ORDER

      Before the Court is court reporter LaTresta Ginyard’s October 8, 2021

request for an extension of time to file the record. We GRANT the request and

ORDER the reporter’s record be filed no later than November 8, 2021.


                                           /s/   CRAIG SMITH
                                                 JUSTICE